BOARDMAN, Acting Chief Judge.
Appellant/plaintiff Anna Horn Garcia, executrix of the decedent’s estate, appeals the final summary judgment entered in favor of appellee/defendant Proefke-Nielson Construction Company. We reverse.
*86After review of the record and briefs filed herein, we hold that a genuine issue of material fact exists as to whether Burns International Security Services, Inc., decedent’s employer, was a subcontractor of ap-pellee, a general contractor. Appellee has failed to conclusively resolve this question in its favor because there are reasonable inferences to the contrary which may be drawn in favor of appellant. Accordingly, the summary judgment entered by the trial court on the pleadings should be reversed and the cause remanded for further proceedings consistent with this opinion. E. g., Belghaus v. Polcar, 356 So.2d 44 (Fla. 2d DCA 1978).
REVERSED and REMANDED.
SCHEB and DANAHY, JJ., concur.